Opinion issued December 13, 2012




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-10-00434-CR
                           ———————————
                BRANDON MARQUICE WILSON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 179th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1190812


                         MEMORANDUM OPINION

      Appellant, Brandon Marquice Wilson, has filed a motion to dismiss the

appeal.   The motion complies with Texas Rule of Appellate Procedure 42.2(a).

We have not issued a decision in the appeal.
      Accordingly, we lift the abatement ordered by this Court on May 31, 2012

and continued on November 7, 2012, reinstate the appeal, and dismiss the appeal.

See TEX. R. APP. P. 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2